Citation Nr: 9934218	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound to the left upper arm.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

5.  Whether new and material evidence has been submitted to 
reopen a claim  of entitlement to service connection for 
hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

9.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for a scar on the 
left cheek, with facial nerve weakness, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an increased evaluation for residuals of 
a fracture of the left mandible, with temporomandibular joint 
(TMJ) dysfunction, currently evaluated as 10 percent 
disabling.

12.  Entitlement to restoration of an evaluation of 
10 percent for sinusitis.

13.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis for the period April 22, 1997, to October 1, 1998.

14.  Entitlement to restoration of an evaluation of 
10 percent for a deviated nasal septum.

15.  Entitlement to an evaluation in excess of 10 percent for 
a deviated nasal septum for the period July 26, 1995, to 
October 1, 1998.

16.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

17.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 1996, October 1996, June 1997, 
September 1997, and July 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that: a rating decision in December 1975 
denied entitlement to service connection for hearing loss and 
a low back disorder; a rating decision in March 1977 
confirmed and continued the denial of service connection for 
hearing loss; and a rating decision in October 1979 denied 
entitlement to service connection for tinnitus and a right 
shoulder disorder.  The veteran did not file timely notices 
of disagreement and timely substantive appeals of those 
decisions, which became final.  The veteran has submitted 
additional evidence in an attempt to reopen his claims of 
entitlement to service connection for hearing loss, tinnitus, 
a low back disorder, and a right shoulder disorder; the RO 
found that the additional evidence was not new and material, 
and the current appeal on those issues ensued.   

The Board also notes that a rating decision in September 1997 
denied entitlement to service connection for a digestive 
disorder as secondary to PTSD; the veteran filed a notice of 
disagreement in September 1997, and a statement of the case 
on that issue was furnished in January 1998.  However, the 
veteran did not perfect an appeal on the issue of entitlement 
to secondary service connection for a digestive disorder by 
filing a substantive appeal and, consequently, that issue is 
not before the Board at this time.  See 38 C.F.R. §§  20.200, 
20.302(b) (1999).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a scar on the left upper arm and any incident during the 
veteran's active service. 

2.  The veteran has a cervical spine disorder related to an 
injury sustained in service in 1968.  

3.  Chronic headaches are related to injuries sustained in 
service in 1968.

4.  There is no competent medical evidence that the veteran 
has ever had any form of peripheral neuropathy.  

5.  An unappealed RO decision in December 1975 denied 
entitlement to service connection for hearing loss.

6.  Additional evidence presented or secured since December 
1975 is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.

7.  An unappealed RO decision in December 1975 denied 
entitlement to service connection for a low back disorder.

8.  Additional evidence presented or secured since December 
1975 is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder.

9.  A current low back disorder is related to an injury 
sustained in service in 1968.  

10.  An unappealed RO decision in October 1979 denied 
entitlement to service connection for tinnitus.  

11.  Additional evidence presented or secured since October 
1979 is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for tinnitus.

12.  An unappealed RO decision in October 1979 denied 
entitlement to service connection for a right shoulder 
disorder.  

13.  Additional evidence submitted since October 1979 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right shoulder disorder.

14.  Seborrheic dermatitis is primarily manifested by dry, 
whitish, scales involving the hair line, hair of the scalp, 
lower forehead, bridge of the nose and upper sternum; the 
disability does not involve constant exudation or itching, 
extensive lesions, or marked disfigurement.  

15.  A scar on the left cheek is no more than moderately 
disfiguring.  

16.  Facial nerve weakness is indicative of no more than 
moderate incomplete paralysis. 

17.  Residuals of a fracture of the left mandible, with TMJ 
dysfunction, are primarily manifested by limitation of two 
millimeters of lateral excursion.

18.  Sinusitis is essentially asymptomatic.

19.  A deviated nasal septum is productive of marked 
interference with breathing space.  

20.  PTSD is primarily manifested by social withdrawal, 
flashbacks, and irritability; the disability is productive of 
no more than definite impairment and intermittent inability 
to perform occupational tasks.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a shell 
fragment wound to the left upper arm is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

3.  A headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107.

4.  A claim of entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  

5.  An unappealed RO decision in December 1975, denying 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).  

6.  Additional evidence submitted since December 1975 is new 
and material, and the claim of entitlement to service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  A claim of entitlement to service connection for hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a).

8.  An unappealed RO decision in December 1975, denying 
entitlement to service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

9.  Additional evidence submitted since December 1975 is new 
and material, and the claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

10.  A low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107. 

11.  An unappealed RO decision in October 1979, denying 
entitlement to service connection for tinnitus, is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

12.  Additional evidence submitted since October 1979 is new 
and material, and the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

13.  A claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a).

14.  An unappealed RO decision in October 1979, denying 
entitlement to service connection for a right shoulder 
disorder, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

15.  Additional evidence submitted since October 1979  is not 
new and material, and the claim of entitlement to service 
connection for a right shoulder disorder is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

16.  The criteria for an evaluation in excess of 10 percent 
for seborrheic dermatitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.20, 4.118, Diagnostic 
Codes 7806, 7817 (1999).

17.  Separate 10 percent evaluations are warranted for a scar 
on the left cheek and for facial nerve weakness.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.118, 4.124(a), Diagnostic 
Codes 7800, 8207 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

18.  An evaluation in excess of 10 percent for residuals of a 
fracture of the left mandible, with TMJ dysfunction, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999).  

19.  Restoration of an evaluation of 10 percent for sinusitis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  
3.344(c), 4.97, Diagnostic Code 6510 (1999).  

20.  The criteria for an evaluation in excess of 10 percent 
for sinusitis for the period April 22, 1997, to October 1, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.97, Diagnostic Code 6510.  

21.  Restoration of an evaluation of 10 percent for a 
deviated nasal septum is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  

22.  An evaluation in excess of 10 percent for a deviated 
nasal septum for the period July 26, 1995, to October 1, 
1998, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.

23.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If  he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally, Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b),  if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Shell Fragment Wound to Left Upper Arm

At a VA scars examination in May 1999, a one-half-inch scar 
on the left upper arm was noted, which the veteran attributed 
to a grenade injury in 1968.  The examiner did not make a 
finding or offer a medical opinion as to the etiology of the 
scar.  There is thus no competent medical evidence of a nexus 
between the scar on the veteran's left upper arm and any 
incident during his active service, and there is no competent 
medical evidence of a nexus between the scar and postservice 
symptomatology.  Service medical records are negative for any 
shell fragment wound, and there is thus no competent evidence 
of a chronic condition in service.  For these reasons, the 
claim for service connection for a shell fragment wound to 
the left upper arm is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a); Epps, Savage.

II.  Cervical Spine Disorder

The veteran contends that a cervical spine disorder is 
related to injuries which he sustained in September 1968 when 
he was hit by a tank in Vietnam.  Service medical records 
reveal that, in September 1968, the veteran suffered a 
fracture of the left mandible, facial lacerations and loss of 
a tooth in a tank accident.  Service medical records are 
negative for complaints or findings concerning the cervical 
spine.

In June 1996, Steven L. Mason, M.D., a private orthopedic 
specialist, reported that X-rays showed advanced disc space 
narrowing and cervical spondylolysis at C5-6 and C6-7.  

In August 1996, X-rays showed moderately advanced 
degenerative changes of the lower cervical spine.  In 
September 1996, a VA fee-basis orthopedic specialist examined 
the veteran and reported an assessment that cervical spine 
degenerative joint disease "could also relate to the accident 
that he had in Vietnam when he was run over by a tank."

In April 1997, the VA fee-basis specialist reported the 
following assessment:  "Cervical spine degenerative joint 
disease and lumbosacral spine degenerative joint disease.  I 
think he might also have spinal stenosis in the lumbar spine.  
He undoubtedly sustained most of this problem as a result of 
being run over by a tank...."

The Board finds that the fee-basis orthopedic specialist's 
nexus opinion is sufficient to well ground the veteran's 
claim for service connection for a cervical spine disorder 
and, also, places the issue of whether a current cervical 
spine disorder is related to the veteran's active service in 
relative equipoise.  Resolving the doubt on this issue in the 
veteran's favor, service connection for a cervical spine 
disorder is established.  38 U.S.C.A. §§ 1110, 5107(a)(b) 
(West 1991).  

III.  Headaches

The veteran contends that he has suffered from headaches 
since the tank accident in service in 1968.  

His service medical records reveal that, in a report of 
medical history for enlistment in February 1966, he reported 
having had mild headaches.  At an examination for enlistment 
in February 1966, a headache disorder was not noted, and, 
therefore, the veteran is presumed to have been in sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991).  The service 
medical records are otherwise negative for headaches.  

At a VA ear, nose and throat (ENT) clinic in November 1974, 
the veteran was seen on referral from the neurology clinic 
for evaluation of recurrent frontal and occipital headaches.  
The impression was tension versus cluster headaches.  
Dilantin was prescribed.  

In April 1996, a VA fee-basis orthopedic specialist reported 
the following assessment:  "Musculoskeletal headaches, 
lumbosacral degenerative joint disease, closed  head injury 
with amnesia, hearing loss, and tinnitus, all of which are 
related to an injury in 1968."  In April 1997, the orthopedic 
specialist offered an opinion that the veteran's headaches 
are probably musculoskeletal and most likely a result of 
cervical spine degenerative joint disease.  

At a VA neurological examination in July 1997, diagnoses 
included headaches, probably musculoskeletal in origin.

The Board finds that the orthopedic specialist's nexus 
opinion is sufficient to well ground the veteran's service 
connection claim and to place into relative equipoise the 
issue of whether current headaches are related to the 
veteran's active service or secondary to a cervical spine 
disorder, for which service connection is being granted.  
Therefore, resolving the doubt on this issue in the veteran's 
favor, service connection is established for headaches.  
38 U.S.C.A. §§ 1110, 5107(a)(b); 38 C.F.R. § 3.310(a) (1999).  

IV.  Peripheral Neuropathy

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  One of the listed diseases is acute 
and subacute peripheral neuropathy, which is defined as 
transient peripheral neuropathy which appears within weeks or 
months of exposure to a herbicide agent and which resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975, and who has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  

The veteran's service medical records are entirely negative 
for any form of neuropathy.

In September 1996, a VA fee-basis orthopedic specialist 
offered an opinion that the veteran does not have peripheral 
neuropathy.  (The veteran did have an essential tremor.)  

There is no competent medical evidence that the veteran had 
transient peripheral neuropathy while he was in Vietnam, or 
that he has ever had any form of peripheral neuropathy.  His 
claim for service connection for peripheral neuropathy as a 
result of exposure to herbicides is thus not well grounded 
and will be denied on that basis.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.307, 3.309.  Any claim of entitlement to 
service connection for peripheral neuropathy on a direct 
basis would also be not well grounded.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

V.  Previously Denied Service Connection Claims

A.  Hearing Loss

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1999).  Second, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, VA must determine whether the 
claim is well grounded under 38 U.S.C.A. § 5107(a).  In 
making that determination, all of the evidence of record is 
to be considered and presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).   Third, if 
the claim is found to be well grounded, then the merits of 
the claim may be evaluated after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  

As noted in the Introduction section of this decision, a 
prior final decision in December 1975 denied entitlement to 
service connection for hearing loss and a low back disorder, 
a rating decision in March 1977 continued the denial of 
service connection for hearing loss, and a rating decision in 
October 1979 denied entitlement to service connection for 
tinnitus and a right shoulder disorder.

With regard to hearing loss, the evidence at the time of the 
prior final denial of the claim in March 1977 consisted of:  
Service medical records; reports of a VA audiology clinic and 
of a VA ENT clinic in November 1974; and a report by a 
private audiologist in February 1977.  

The service medical records were negative for findings of 
hearing loss.  At an audiometric examination for service 
separation in November 1971, pure tone thresholds were as 
follows:  




HERTZ


500
1000
2000
4000
RIGHT
5
10
15
20
LEFT
5
5
10
20

At a VA audiology clinic in  November 1974, findings included 
mild hearing loss in the right ear at 4,000 hertz and 
moderate to severe hearing loss in the left ear at 
3,000-5,000 hertz.  At the VA ENT clinic in November 1974, it 
was noted that the veteran had high frequency sensorineural 
hearing loss, questionably post-acoustic trauma.  

The private audiologist reported that she had tested the 
veteran in January 1977, at which time he had a moderate 
hearing loss in the right ear at 4,000 hertz, probably 
sensorineural, and moderate to severe hearing loss in the 
left ear at 3,000 hertz and above, also probably 
sensorineural.  

The basis of the RO's denial of service connection for 
hearing loss in December 1975 was that the veteran's auditory 
acuity at service separation was considered to be within 
normal limits.  (The November 1974 VA audiology clinic and 
ENT clinic records were not of record in December 1975 and 
were only submitted after that rating decision.)  The basis 
of the RO's denial of service connection for hearing loss in 
March 1977 was that hearing loss was not shown in service or 
prior to 1974.
 The additional evidence concerning hearing loss added to the 
record since March 1977 includes:  VA audiology clinic notes 
in November 1995 and December 1995; an opinion by a VA fee-
basis orthopedic specialist in April 1996; and a VA ENT 
clinic note in March 1996.  

The audiology clinic notes are not "new," in that they only 
show that the veteran currently has sensorineural hearing 
loss, bilaterally, in the conversational voice range, a fact 
that was of record in March 1977.  Similarly, the VA ENT note 
in March 1996, which indicated that the veteran's 
sensorineural hearing loss was probably noise induced, is not 
new.  

The opinion of the VA fee-basis orthopedic specialist that 
the veteran's current hearing loss is related to injury 
sustained in a tank accident in service in 1968 is, in the 
Board's judgment, both new and material.  It is new, because 
it is relevant and was not of record in March 1977, and it is 
material, despite the fact that the opinion is from an 
orthopedic physician rather than an audiologist or ear 
specialist, because it has some probative value on the issue 
of whether the veteran's current bilateral hearing loss is 
causally linked to service.  The veteran's claim for service 
connection for hearing loss is thus reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  The Board finds that 
the claim for service connection for hearing loss is well 
grounded, under 38 U.S.C.A. § 5107(a).  That issue will be 
addressed in the Remand portion of this decision.

B.  Tinnitus

The evidence concerning tinnitus at the time of the prior 
final denial of the veteran's service connection claim in 
October 1979 included:  Service medical records; VA ENT and 
audiology clinic notes; and a report of a private audiologist 
in February 1977.  

The service medical records were negative for a complaint or 
finding of tinnitus.  VA records show that in November 1974 
the veteran was referred from an ENT clinic to an audiology 
clinic, and one of his complaints was bilateral tinnitus.  
The VA audiologist made no findings as to tinnitus.  The 
private audiologist's report in 1977 was silent as to 
tinnitus.  

The additional evidence concerning tinnitus added to the 
record since October 1979 includes:  A VA audiology report in 
November 1995; a VA ENT clinic note in March 1996; and an 
opinion of a VA fee-basis orthopedic specialist in April 
1996.  

At the VA audiology clinic in November 1995, the veteran gave 
a history of constant tinnitus in the left ear and of having 
been hit by a tank on the left side.  Bilateral hearing loss 
was diagnosed.  At the VA ENT clinic in March 1996, the 
veteran complained of tinnitus in the left ear since he was 
in Vietnam.  He stated that a loud gun had gone off next to 
his left ear.  The assessment was "SNHL (sensorineural 
hearing loss), probably noise-induced.  Tinnitus secondary to 
this."  

In April 1996, the VA fee-basis orthopedic specialist offered 
an opinion that tinnitus was related to the injury to the 
veteran in 1968 in the tank accident.

The Board finds that the additional evidence submitted since 
October 1979, and, in particular, the findings of the VA ENT 
physician and the nexus opinion of the fee-basis orthopedic 
specialist, are new and material.  The Board is cognizant 
that one of the opinions links the veteran's tinnitus to 
hearing loss, which is currently non-service-connected, and 
the other opinion is from an orthopedic doctor.  
Nevertheless, as there is now some competent evidence that 
tends to show the contended causal link, the claim for 
service connection for tinnitus is thus reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The Board 
also finds that the claim for service connection for tinnitus 
is well grounded, under 38 U.S.C.A. § 5107(a).  The claim of 
entitlement to service connection for tinnitus will be 
addressed in the Remand portion of this decision.

C.  Low Back Disorder

The evidence concerning the veteran's low back at the time of 
the rating decision in December 1975, which denied service 
connection, consisted of:  The veteran's application for 
compensation or pension, in which he stated that he had "sore 
back 9-15-68"; and his service medical records.   

The service medical records revealed that, in May, June, and 
July 1966, the veteran complained of low back pain.  He was 
given a bed board and instructed in exercises.  A pars 
interarticularis defect was suspected, but not confirmed by 
X-rays.  At the time when the veteran was hit by a tank in 
September 1968 and sustained a fracture of the left mandible, 
no complaint or finding concerning the back was noted in his 
service medical records.  At an examination for separation in 
November 1971, no defects were noted.  The veteran's service 
medical records do not contain a report of medical history at 
separation in November 1971.  

The additional evidence concerning the back added to the 
record since December 1975 includes findings of a VA fee-
basis orthopedic specialist and of a private orthopedic 
specialist.  

In June 1996, Dr. Stephen L. Mason reported that X-rays 
showed lumbar disc degeneration.  Impressions included lumbar 
discogenic pain syndrome.

X-rays in August 1996 showed minor degenerative changes of 
the lumbar spine.  

In April 1997, the fee-basis orthopedist reported an 
assessment of lumbosacral spine degenerative joint disease, 
and he stated "he undoubtedly sustained most of this problem 
as a result of being run over by a tank...."  

The Board finds that the VA fee-basis orthopedic specialist's 
opinion is new and material evidence sufficient to reopen the 
claim.  His opinion also well grounds the veteran's claim for 
service connection for a low back disorder.  In addition, as 
his opinion has not been contradicted by any other competent 
evidence of record, the preponderance of the evidence is in 
favor of the claim, and entitlement to service connection for 
a low back disorder is established.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7105; 38 C.F.R. § 3.156(a).  


D.  Right Shoulder

The evidence of record in October 1979 consisted of:  The 
veteran's service medical records, which were entirely 
negative for a complaint or finding of an injury to the 
veteran's right shoulder; and a statement by the veteran that 
he sustained a right shoulder injury in a tank accident in 
service in 1968.  

The only additional evidence on this issue added to the 
record since October 1979 is a statement by the veteran, 
received in July 1995, that he had a shoulder problem related 
to the tank accident in service in 1968.  That statement is 
not new, and, therefore, the Board finds that the veteran has 
not submitted any new and material evidence which would 
warrant reopening his claim for service connection for a 
right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

VI.  Increased Rating Claims, in General

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. 

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's increased rating claims 
are well grounded.  The Board is also satisfied that all 
relevant facts with regard to the increased rating claims 
have been developed and no further assistance to the veteran 
in the development of facts pertinent to his claims is 
required, under 38 U.S.C.A. § 5107(a).

The Board notes that the veteran's representative has 
requested that VA permit the veteran to undergo additional 
medical examinations with regard to the disabilities for 
which he is seeking increased evaluations.  However, the 
Board finds that the examinations which the veteran has 
undergone in recent years are adequate for rating purposes, 
and a material change in the severity of the veteran's 
service-connected disabilities since the most recent 
examinations has not been shown.  Therefore, reexaminations 
are not warranted.  See 38 C.F.R. §§ 3.326, 3.327 (1999).  

When a condition is not listed in the rating schedule, it is 
permissible to rate the disability under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  

VII.  Dermatitis

38 C.F.R. § 4.118, Note 2, Diagnostic Code 7817, provides 
that dermatitis exfoliativa is rated as eczema, under 
Diagnostic Code 7806, dependent upon the location, extent and 
repugnant or otherwise disabling character of the 
manifestations.  

38 C.F.R. § 4.118, Diagnostic Code 7806, provides that a 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  

At a VA skin examination in March 1996, the veteran gave a 
history of dry, whitish scales involving the hair line, the 
hair of the scalp, the lower forehead, the bridge of the 
nose, and the upper sternum.  On examination, there was only 
redness and no scaling.  There were no papules, macules, or 
other elevations or discrepancies.  Color photographs were 
taken, which showed no disfigurement other than that related 
to a deviated nose and a scar on the left cheek.  The 
pertinent diagnosis was adult seborrheic eczema of the scalp, 
nose and upper anterior chest.  The photographs were 
associated with the other evidence in the veteran's claims 
file. 

At a VA skin examination in February 1998, scaly, white 
flakes were found on both sides of the nose, the forehead, 
and behind the ears.  There was no ulceration, exfoliation, 
or crusting.  
At a VA skin examination in May 1999, the veteran complained 
of itching of the eyes and a rash over the sternum.  On 
examination, a rash over an area 2 1/2 inches in width and 5 
inches in length was observed.  There were small red areas 
which were flat and discrete; there was no ulceration.  The 
rash on the sternum was not confluent.  The diagnosis was 
dermatitis involving the chest, ears, and scalp.  The veteran 
used several medications, including Clotrimazole cream, 
sulfur cream and hydrocortisone.  

The medical evidence, including the photographs, does not 
show that the veteran's skin disorder involves constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The requirements for a 30 percent rating have 
thus not been met and entitlement to an evaluation in excess 
of 10 percent for seborrheic dermatitis is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.20, 4.118, Diagnostic 
Codes 7806, 7817.  

VIII.  Left Cheek Scar, with Facial Nerve Weakness

38 C.F.R. § 4.118, Diagnostic Code 7800, provides that a 
10 percent evaluation is warranted for a  moderately 
disfiguring scar of the head, face, or neck.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast, or the like, in addition to tissue loss and 
cicatrization.  

38 C.F.R. § 4.124(a), Diagnostic Code 8207, provides that the 
evaluation for seventh (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.

At a VA general medical examination in April 1997, a 1 1/2-
inch scar, with indentation, was seen over the midportion of 
the left cheek.  The veteran indicated that he had a numb 
patch medial to the scar, but no paresthesia beyond the scar.  
On examination, the face appeared symmetrical, but there was 
facial weakness of the left side of the face when he smiled.  

The Board finds that, under Diagnostic Code 7800, an 
evaluation in excess of 10 percent for the left cheek scar is 
not in order, because the scar is not severely disfiguring, 
and the other requirements for a 30 percent rating have not 
been met.  The medical evidence shows some, but no more than 
moderate, loss of innervation of the muscles of the left 
cheek.  An evaluation of 10 percent for left facial weakness 
under Diagnostic Code 8207 is thus appropriate.  The Board 
concludes that separate 10 percent evaluations should be 
assigned for the scar on the left cheek  and the facial nerve 
weakness.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.118, 4.124(a), 
Diagnostic Code 7800, 8207.  The disabilities of the 
veteran's facial scar and the  neurological deficit of the 
facial nerve are distinct impairments and do not involve 
overlapping symptomatology.  Therefore, the regulatory 
provision of rating the same disease or injury under various 
diagnoses ("pyramiding") does not preclude separate ratings.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-
2 (1994).  

IX.  Residuals of Fracture of the Left Mandible, with TMJ 
Dysfunction

38 C.F.R. § 4.150, Diagnostic Code 9905, pertaining to 
limitation of motion of the temporomandibular articulation, 
provides that a maximum evaluation of 10 percent is warranted 
for range of lateral excursion from zero millimeters to four 
millimeters.  The disability may also be rated on limitation 
of motion of inter-incisal range.  

At a VA dental and oral examination in February 1998, it was 
noted that the veteran sustained a fracture of the left 
mandible in a tank accident in service in 1968.  On 
examination, there was a loss of motion on lateral excursion 
of the left mandible, which was two millimeters.  Limitation 
of the inter-incisal range was not reported.   

The veteran is in receipt of the maximum schedular evaluation 
for his TMJ disability, and the Board finds that an 
evaluation in excess of 10 percent is thus not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.150, Diagnostic Code 9905.  

X.  Sinusitis

38 C.F.R. § 4.97, Diagnostic Code 6510, provides that, under 
a General Formula for Rating Sinusitis, chronic pansinusitis 
detected by X-ray only warrants a noncompensable rating.  A 
10 percent evaluation requires 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment or 3 to 6 nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or more than 6 nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

In the veteran's case, at a VA domiciliary health clinic in 
November 1995, he complained of having a cold.  Yellowish 
drainage from the left turbinate was noted.  The assessments 
were upper respiratory infection and sinusitis.  In December 
1995, at the health clinic, the veteran complained of sinus 
drainage.  

A VA hospital summary in April 1996 noted that the veteran 
had a history of sinusitis and was taking pseudoephedrine.  

A rating decision in June 1997 granted service connection for 
sinusitis and assigned a 10 percent evaluation effective 
April 22, 1997, under 38 C.F.R. § 4.7, which provides that 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  

A VA X-ray in February 1998 showed the maxillary, ethmoid, 
and frontal sinuses to be clear; there was bilateral nasal 
turbinate edema.

At a VA examination in February 1998, the veteran complained 
of difficulty breathing through his nose, due to a deviated 
septum.  There was no purulent discharge from the nose, no 
sinusitis, no tenderness, and no crusting.  There was slight 
edema of the mucosa of the nose on both sides.

In April 1998, the RO notified the veteran that it was 
proposed to reduce the evaluation for sinusitis from 
10 percent to noncompensable, and rating action to reduce the 
rating was taken in July 1998, effective October 1, 1998.  

VA X-rays of the paranasal sinuses in May 1999 showed no 
abnormalities.  

In considering the appropriate rating for sinusitis, the 
Board notes that the provisions of 38 C.F.R. § 3.344(a)(b), 
pertaining to stabilization of disability evaluations, do not 
apply in this case, because the 10 percent rating for 
sinusitis was not in effect for five years.  38 C.F.R. 
§ 3.344(c) provides that a reexamination of a disability 
which has not become stabilized and is likely to improve 
which discloses improvement will warrant a reduction in the 
rating.  

Because the VA X-rays and VA examination in February 1998 
showed the veteran's sinusitis to be essentially 
asymptomatic, and VA X-rays in May 1999 showed no 
abnormalities, the Board finds that restoration of the 
previously assigned 10 percent rating is not warranted.  
Also, entitlement to a rating in excess of 10 percent for 
sinusitis for the period April 22, 1997, to October 1, 1998, 
is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.344(c), 4.97, Diagnostic Code 6510.

XI.  Deviated Nasal Septum

A rating decision in October 1979 granted service connection 
for nasoseptal deviation, residual of fractured nasal bones 
and assigned a noncompensable evaluation.  

In July 1995, the veteran asserted a claim for an increased 
rating for nasoseptal deviation.  

At a VA nose and sinuses examination in March 1996, deviation 
of the external nose to the left was noted.  The left naris 
seemed open; the right naris was narrowed, with decreased 
breathing capability.  

A rating decision in June 1996 assigned a 10 percent 
evaluation for nasoseptal deviation, effective July 26, 1995. 

At the time of that rating decision, 38 C.F.R. § 4.97, 
Diagnostic Code 6502, provided that traumatic deflection of 
the nasal septum with only slight symptoms warranted a 
noncompensable evaluation.  A 10 percent evaluation required 
marked interference with breathing space.  

The criteria for a rating nasoseptal deviation were revised, 
effective October 7, 1997.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  Revised 38 C.F.R. § 4.97, Diagnostic Code 6502 
provides that a 10 percent evaluation for traumatic deviation 
of the nasal septum requires 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

When the law or regulations pertinent to a claim changed 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  

At a VA examination in February 1998, the veteran complained 
of trouble breathing through the nose, especially when he was 
lying on his left side.  On examination, there was no nasal 
obstruction of the nostrils; there was interference with 
breathing through the nose.  

A rating decision in July 1998 reduced the evaluation for 
nasoseptal deviation, residual of fractured nasal bones, to 
noncompensable, effective October 1, 1998.  

At a VA examination in May 1999, deviation of the nasal 
septum was noted.  There was approximately 80 percent to 
90 percent blockage of the right naris.  The veteran 
indicated that he had to breath through his mouth much of the 
time.  

As the most recent medical evidence shows that the veteran's 
deviated nasal septum causes marked interference with 
breathing space, the requirements of the former criteria for 
a 10 percent evaluation are met, and restoration of that 
rating is in order.  As an evaluation of 10 percent is the 
maximum schedular rating under both the former criteria and 
the revised criteria, entitlement to a rating in excess of 
10 percent is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999).  

XII.  PTSD

After the veteran filed his claim for an increased rating for 
PTSD, the criteria for rating psychiatric disabilities were 
revised, effective November 7, 1996.  In that situation, the 
version more favorable to the veteran is to be applied.  
Karnas. 

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 30 percent evaluation for PTSD was warranted when 
manifested by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999), 
(Court) stated that the term "definite" in 38 C.F.R. § 4.132, 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability, that is "more than 
moderate, but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Effective November 7, 1996, PTSD is rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52695 (1996).  

Under the new criteria, a 30 percent rating is warranted 
where PTSD is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran was admitted to a VA medical center in September 
1995.  He had a history of back problems; his wife had died 
in the mid-1970s; he had had homicidal ideation toward his 
daughter's boyfriend.  He had experienced anger, depression, 
and irritability but had not sought treatment.  He had some 
difficulty falling asleep.  He had nightmares, but they were 
not about combat.  He had a somewhat increased startle 
response.  At admission, he was somewhat depressed; that 
improved during hospitalization.  Trazodone was prescribed, 
which was helpful for sleep.  At discharge the veteran's 
condition was satisfactory.  Diagnoses included PTSD and 
depression.

During admission to a VA domiciliary from November 1995 to 
January 1996, the veteran received psychiatric treatment.  At 
discharge, it was noted that the treatment outcome was good; 
his coping skills and anger control had improved; and he had 
considerable insight into his feelings.  Diagnoses included 
PTSD and depression.  

The veteran has undergone three VA psychiatric examinations.  
At an examination in April 1997, the veteran stated that he 
received a hardship discharge in 1971 due to his wife's 
illness; she died in 1974, which left him depressed.  He had 
to quit a construction job due to a back problem.  He last 
worked in July 1995 as a security guard in Las Vegas. 

On mental status examination, the veteran was clear, 
coherent, and oriented.  He had no thought disorder.  
Diagnoses on Axis I included PTSD, mild to moderate, and 
adjustment disorder with mixed emotional features.  The 
examiner stated that the veteran had dreams and flashbacks of 
being hit by a tank in service.  He had episodic anxiety and 
depression, which was not severe enough in intensity to 
disrupt his social, industrial, or other important areas of 
functioning.  The examiner assigned a current Global 
Assessment of Functioning (GAF) score of 70, which denotes 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed., 1994) 
(DSM-IV).

At an examination in February 1998, the veteran stated that 
he was depressed when he was discharged and, after his wife's 
death, became more depressed.  He stated that he had a 
tendency to withdraw from people, which impaired his personal 
relationships and employment.  He exhibited some symptoms of 
generalized anxiety disorder.  His father stated that a loud 
noise or whistle made the veteran disassociated.

On mental status examination, it took about 30 minutes before 
the veteran would speak openly about PTSD, which reflected 
his emotional restriction.  His affect showed guardedness, 
moderate anxiety and at least moderate depression. 

The diagnoses on Axis I were PTSD, moderate to severe with 
shift toward the severe side, and dysthymia, severe, 
secondary to PTSD and a back injury.  The examiner signed a 
current GAF score of 50, which denotes serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  DSM-IV 32.

At an examination in May 1999, the veteran stated that, 
basically, he was not doing much.  He enjoyed fishing with 
his family members, and he denied engaging in other social 
activities.  He complained of headaches and back, knee, neck, 
shoulder, and stomach problems.  He was frustrated over not 
feeling better.

On mental status examination, the veteran appeared anxious 
and suspicious.  His thought process was not abnormal.  There 
was no indication of problem impulses, obsessive behavior, or 
panic attacks.  His memory was poor.  The diagnoses on Axis I 
were PTSD, mild to moderate, and adjustment disorder with 
mixed emotional features, secondary to PTSD.  The examiner 
assigned a GAF score of 70, which denotes, as indicated 
above, some mild symptoms or some difficulty in social or 
occupational functioning.  

The examiner stated that the veteran's PTSD symptoms 
included:  Recurring dreams and flashbacks resulting in 
disturbed sleep; avoidance of people outside his family; 
physiologic reactivity to distressing events; heightened 
startle reflex; restricted range of activities; and intense 
psychological distress when exposed to an event resembling 
his stressor.  

The Board notes that the examiner in February 1998 evaluated 
the veteran's PTSD as more disabling than did the examiners 
in April 1997 and May 1999.  However, the Board finds that, 
when all of these psychiatric examinations are viewed 
together, they present a disability picture of PTSD 
symptomatology which is "moderately large in degree", or 
productive of definite impairment, warranting no more than 
the currently assigned 30 percent evaluation.  Significantly, 
as noted by the examiner in May 1999, the veteran's emotional 
status is adversely affected by his poor state of physical 
health and, therefore, his level of emotional distress cannot 
be attributed solely to symptoms of PTSD, such as dreams or 
flashbacks.  Two examiners, in 1997 and 1999, agreed that, 
taking into account all of the veteran's mental or emotional 
disorders, he exhibited no more than mild symptoms or some 
social and industrial impairment.  The Board finds that the 
preponderance of the evidence is against the finding that the 
veteran's PTSD symptomatology imposes more than definite 
impairment.  Entitlement to an evaluation in excess of 
30 percent for PTSD under the former criteria is thus not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The Board also finds that the disability picture presented 
does not more nearly approximate the criteria for a rating of 
50 percent under the revised criteria.  Although the veteran 
has been found to have some memory loss, it has not been 
shown to be more than mild.  His mood has been disturbed at 
times and he has not worked since July 1995, but his 
unemployment has not been shown to be solely or primarily due 
to PTSD symptoms.  In addition, he has few of the other 
symptoms characteristic of impairment at the 50 percent 
level.  Accordingly, entitlement to an evaluation in excess 
of 30 percent under the revised criteria is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999). 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999) whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case the disability 
picture presented by the veteran's PTSD is not so exceptional 
or unusual as to render impractical the application of 
regular schedular standards, and thus a referral for an 
evaluation on an extraschedular basis is not warranted.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a shell fragment wound to the left 
upper arm is denied.

Service connection for a cervical spine disorder is granted.  

Service connection for headaches is granted.  

Service connection for peripheral neuropathy as a result of 
exposure to herbicides is denied.  

New and material evidence having been submitted, claims of 
entitlement to service connection for hearing loss and 
tinnitus are reopened.  

Service connection for a low back disorder is granted.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right 
shoulder disorder, the appeal on that issue is denied.  

An increased evaluation for seborrheic dermatitis is denied.  

A separate evaluation of 10 percent is granted for a scar on 
the left cheek. 

A separate evaluation of 10 percent is granted for facial 
nerve weakness.  

An increased evaluation for residuals of a fracture of the 
left mandible, with TMJ dysfunction, is denied.  

Restoration of an evaluation of 10 percent for sinusitis is 
denied.  

An evaluation in excess of 10 percent for sinusitis for the 
period April 22, 1997, to October 1, 1998, is denied.  

Restoration of an evaluation of 10 percent for a deviated 
nasal septum is granted.  

An evaluation in excess of 10 percent for a deviated nasal 
septum for the period July 26, 1995, to October 1, 1998, is 
denied.  

An increased evaluation for PTSD is denied.  


REMAND

The Board finds that, prior to a disposition of the appeal on 
the issues of entitlement to service connection for hearing 
loss and tinnitus, a medical opinion as to the etiology of 
those disorders should be obtained, and this case will be 
remanded to the RO for that purpose.

This case is REMANDED to the RO for the following:

1.  The RO should arrange for the veteran 
to be evaluated by an ear, nose, and 
throat specialist.  It is imperative that 
the examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  The examiner should offer 
an opinion on the question of whether it 
is at least as likely as not (a 
50 percent or more likelihood) that 
current hearing loss and tinnitus are 
related to a tank accident in 1968 in 
service or to some other incident or 
manifestation during the veteran's active 
service, to include noise exposure.  

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for hearing loss and tinnitus, and, also, 
his claim of entitlement to TDIU.  If the 
decision remains adverse to the veteran 
on any issue, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain clarifying medical 
information.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


